Citation Nr: 1201098	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-27 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to June 1985, March 2003 to May 2003, and from December 2003 to March 2005, in addition to reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2010, the Veteran testified before the undersigned at a Travel Board hearing.  In March 2011, the Board remanded the Veteran's claim for additional development.


FINDING OF FACT

The Veteran's current cervical spine disability first manifested after his separation from service and is unrelated to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current cervical spine disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  A current disability must be related to service or to an incident of service origin.  A Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran, in written statements and in testimony before the Board, contends that he is entitled to service connection for a cervical spine disability incurred during a period of active service.  Specifically, the Veteran contends that his current cervical spine disability is the result of an injury sustained to his right shoulder while playing football in service in April 2003.  In a May 2008 written statement and during his July 2010 Travel Board hearing, the Veteran asserted that his neck injury began with an in-service shoulder injury, which was then aggravated during his tour in Iraq due to the rough and jarring terrain.  He testified that his VA primary care physician told him that his cervical spine disability was related to service.  The Veteran's wife also provided testimony that she first observed the Veteran to have neck problems approximately six months after his return from Iraq.

Service medical records show treatment in April 2003 for a right shoulder injury sustained as a result of blunt trauma while playing football for physical training.  A soft tissue injury was assessed and the Veteran was put on temporary profile.  On a May 2003 post-deployment medical assessment, the Veteran denied recurrent neck or back pain or any back problems.  He did report impaired use of arms, legs, hands, or feet.  In October 2004, the Veteran was treated in service for low back pain with radiation into his right lower extremity.  A possible back strain with muscle spasms was assessed and the Veteran was given Flexeril.  In February 2005, the Veteran reported current muscle aches on a post-deployment health assessment.  On a separate post-deployment questionnaire the same month, the Veteran indicated that his health had worsened during his deployment and he reported symptoms that he experienced during his deployment to include:  back pain; muscle aches; swollen, stiff, or painful joints; and numbness or tingling in his hands or feet.  However, he did not report any current symptoms.  On a report of medical assessment completed in February 2005, the Veteran indicated that he had suffered injury or illness while on active duty for which he did not seek medical treatment, including fuel in eyes, blood poisoning, feet problems, knee problems, and a sprained right wrist.  He did not indicate neck or back pain.  On a post-service November 2005 post-deployment health assessment, the Veteran again reported symptoms experienced during his deployment to include:  swollen, stiff, or painful joints; back pain; muscle aches; and numbness or tingling in the hands or feet.  He listed concerns about his health to include a tooth problem and back pain.  

A review of VA treatment records shows that the Veteran was treated for low back pain in July 2005, during which time both shoulders were noted to be sore with abduction during physical examination.  Internal and external rotation of both shoulders were unremarkable for inciting shoulder pain and sensory examination was intact to pinprick and light touch.  In August 2005, upon seeking care for low back pain, limited range of motion was noted in the cervical, thoracic, and lumbar spine, and in the upper and lower extremities.  In November 2005, the Veteran's VA list of ongoing problems included shoulder joint pain and he was noted to have a past medical history of arthritic pains in the shoulder and back.  However, normal cervical range of motion was noted at that time.  

In December 2006, the Veteran reported worsening right shoulder discomfort following an October 2006 back surgery for his service-connected low back disability.  On physical examination, bilateral shoulder pain was noted.  The right shoulder pain was noted to radiate through the radial nerve tract, and the Veteran's right hand tingled with prolonged grasp and extension.  Limited active range of motion was noted in the cervical, thoracic, and lumbar spine.  There was also limited internal rotation of the right upper extremity.  A cervical spine series showed minimal degenerative changes, indicated by small anterior osteophytes at the C4-C6 levels, and small calcification in the nuchal ligaments.  

The Veteran continued to seek VA treatment and underwent further testing.  Electromyography (EMG) testing in February 2007 showed mild early carpal tunnel syndrome affecting both arms.  In March 2007, after further complaints of bilateral arm pain and parasthesias, magnetic resonance imagining (MRI) revealed a significant disc herniation at C5-6.  The Veteran attended private physical therapy from April 2007 to June 2007, during which he reported neck pain/soreness and upper extremity radiculopathy, indicating that he had been that way since being in the desert in service.  Following unsuccessful conservative treatment, the Veteran underwent an anterior cervical discectomy and fusion at C5-6 at the VA in July 2008.  In March 2009, A VA nurse indicated a belief that the Veteran's shoulder pain and arm pain were the result of a C6 radiculopathy from a herniated disc in the cervical spine, and that since his July 2008 surgery, he was pain free in his neck and arms.  

The Veteran was afforded a VA examination in August 2009.  The examiner discussed pertinent evidence, including the Veteran's in-service injury to the right shoulder and his reported initial onset of symptoms on the left side of his body in service with later development on the right side.  The Veteran's complaints included pain, numbness, tingling, and decreased strength in his upper extremities.  On physical examination, the Veteran's neck muscles were tight but there was no pain elicited upon percussion of the axial spin in the cervical area.  Range of motion testing revealed forward flexion from 0 to 30 degrees; extension from 0 to 38 degrees; left and right lateral flexion from 0 to 30 degrees; left lateral rotation from 0 to 60 degrees; and, right lateral rotation from 0 to 40 degrees.  Multiple repetitions of motion revealed no further disability due to pain, weakness, fatigue, or lack of endurance.  Sensation was intact and there was no muscle atrophy.  The examiner opined that the EMG dated February 2007 revealed no cervical disc problems or radiculopathy and therefore, it was less likely than not that the Veteran had any cervical disc problems prior to that time.  Therefore, his current cervical spine disability would be unrelated to any issues or incidents in service.

Thereafter, VA medical records dated from October 2009 to April 2011 show ongoing treatment for continued persistent neck pain and upper extremity symptoms.  In October 2009, the Veteran reported that he was not convinced that his symptoms were related to carpal tunnel syndrome.  He underwent additional EMG/nerve conduction testing in March 2010, which revealed mild peripheral sensory motor neuropathy with mixed features, overimposed mild left carpal tunnel syndrome, overimposed mild bilateral ulnar neuropathy across elbows, left side slight worse than right side, and mild chronic left C7 radiculopathy without active denervation changes.  Thereafter, in January 2011, the Veteran reported a history of left arm symptoms but stated that he did not have neck pain until his cervical spine surgery.  A VA chiropractor diagnosed neck pain and headaches, apparently secondary to cervical fusion.

Pursuant to the Board's prior remand, the Veteran was afforded another VA examination in April 2011 to determine the etiology of his cervical spine condition.  Initially, the examiner detailed a careful review of the claims file and service medical records, highlighting pertinent evidence including service medical records showing complaints and treatment related to the shoulder and back, but not the neck; buddy statements relating to injuries to the Veteran's shoulders and low back in service; the August 2009 VA examination; and, medical records showing complaints of numbness in the upper extremities, a finding of a left rotator cuff tear, an MRI showing a ruptured disk in the lumbar spine, a lumbar discectomy, a diagnosis of carpal tunnel syndrome based on electromyography testing, an MRI of the cervical spine, a cervical discectomy, and a neurology finding that the Veteran's upper extremity symptoms could be related to carpal tunnel syndrome or a cervical spine disorder.

During the April 2011 examination, the Veteran denied any injury or sprain to his cervical spine.  He denied ever having neck pain and denied having neck pain at the time of his shoulder injury in service.  He reported that his hands started to go numb, though he was not sure when it started.  He reported that it could have been as early as 2005, but was probably later.  Regarding current symptoms, he reported intermittent tingling that occurred sometimes, mostly in the right shoulder and hand, and sometimes in the left.  He reported that his hands would go numb grasping the steering wheel.  He also experienced daytime stiffness of the neck that was sometimes worse with physical activity.  He denied instability.  He was not really sure what made his condition worse, but did report some shoulder pain when lifting.  He denied flare-ups, exacerbations, and incapacitating episodes.  He did not treat his neck with anything and indicated that nothing actually relieved any neck symptoms because there was not much to relieve.  He denied use of a neck collar or other assistive devices.  The Veteran reported that since his neck surgery, he believed the numbness and tingling in his hands might be slightly better.  

On physical examination, the examiner noted the Veteran to be a difficult historian and was sometimes vague with history or incidents.  The examiner observed that the Veteran took off his coat without difficulty, bent over to take off his boots without difficulty, and sat crossing one leg over the other and alternating at various times.  The Veteran complained of numbness in the hands with prolonged grip and with elevation of both arms over his head to 180 degrees.  Grip strength was strong, light sensation was intact, and there was no evidence of hand or forearm atrophy or clubbing of the fingers.  The examiner noted that the fact that the numbness could be reproduced with physical movement and did not follow a specific radicular pattern suggested either an entrapment or thoracic outlet type of carpal tunnel syndrome, and not a cervical radiculopathy.  The cervical spine was nontender to palpation midline over the spinous processes from the cervical spine all the way down to the sacroiliac area.  Neck musculature was normal.  Cervical spine range of motion revealed flexion from 0 to 45 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 45 degrees bilaterally, and rotation from 0 to 60 degrees bilaterally.  Range of motion testing revealed no evidence of pain, fatigue, weakness, or lack of endurance with repetitive use, nor was there additional functional limitation after repetition.  

The examiner detailed the Veteran's history of low back and shoulder injuries and symptoms.  The examiner also performed clinical evaluation of the Veteran's lumbar spine and shoulders and detailed the findings of those evaluations in the examination report.  Of note, the Veteran did not mention any low back pain radiating into the neck, nor did he mention any neck symptoms with an increase of back pain.  The examiner found that the Veteran's shoulder pain was not related to or made worse by his back pain.  Nor was his shoulder pain related to his neck pain and does not make his neck pain worse.  

Based on the foregoing, the examiner diagnosed left shoulder rotator cuff tear with a normal examination, bilateral carpal tunnel syndrome greater on the left, osteoarthritis of the spine consistent with the normal aging process, cervical and lumbar discectomies, upper extremity numbness and tingling that may be secondary to carpal tunnel syndrome or cervical disk per neurology, and right shoulder contusion resolved with normal examination.  The examiner then opined that there was no diagnosable cervical spine disability related to the Veteran's active service and that the Veteran's cervical spine disability was not aggravated by his low back disability.  The examiner noted that there were no findings in the service treatment records of any injury of any kind to the Veteran's cervical spine, and the Veteran denied any cervical pain.  The examiner noted that the EMG findings were more consistent with carpal tunnel syndrome and not with any cervical radiculopathy.  Additionally, the pattern of numbness reported by the Veteran, especially in his entire hands, did not fit with any radicular component of the cervical spine.  The examiner noted that there was no documentation that the Veteran's low back disability was related to or causing symptoms in the Veteran's neck, including any numbness and tingling.  The Veteran did not express any connection between his low back and his neck symptoms and did not report that he had neck pain or other symptoms with back pain.  Therefore, the examiner opined that the Veteran developed a cervical disc herniation unrelated to any incident or injury, which was not uncommon in the general population.  The examiner attached literature in support of that conclusion. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board assigns great probative weight to the April 2011 VA opinion finding that the Veteran's current cervical spine disability is not related to his period of active service, was not caused by his service-connected low back disability, and is not aggravated by his service-connected low back disability.  In placing great weight on the April 2011 opinion, the Board notes that the examiner based the opinion on an examination of the Veteran, a very detailed and thorough review of the Veteran's claims file, and addressed pertinent clinical evidence.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, the examiner provided a thorough rationale for the opinion and included supporting medical literature.  In forming the opinion, the examiner found it significant that there were no findings related to a cervical spine injury in service and that the Veteran denied cervical pain.  The examiner also found that the Veteran's upper extremity symptoms were related to carpal tunnel syndrome and were not consistent with a cervical spine disorder.  Additionally, the examiner noted that the Veteran did not have any cervical spine complaints related to the low back, and that there was no documentation to support causation.  Also of note, the examiner found that the Veteran had osteoarthritis of the spine that was consistent with the normal aging process.  The Board also considers it significant that the April 2011 opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Furthermore, there is no competent medical opinion of record linking the Veteran's cervical spine disability to his active service.

The Board is cognizant that the record contains VA medical records that document complaints of neck pain and suggest that the Veteran's upper extremity symptoms may be related to a cervical spine disability.  Specifically, a January 2008 VA medical record notes that "it is very likely that [the Veteran's] shoulder complaints are either related to his herniated cervical disk or in fact his bilateral carpal tunnel syndrome."  However, that opinion is speculative because the VA physician assistant opined that it might be related to the cervical spine "or" carpal tunnel.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).

In assigning greater weight to the April 2011 VA opinion, indicating that the Veteran's upper extremity and shoulder symptoms are unrelated to a cervical spine disability, the Board finds persuasive the examiner's rationale the Veteran's EMG findings were more consistent with carpal tunnel syndrome and not with any cervical radiculopathy, and that the pattern of numbness reported by the Veteran, especially in his entire hands, does not fit with any radicular component of the cervical spine.

The Board also is aware of the March 2009 statement from a VA nurse indicating that it was felt that the Veteran's shoulder and arm pain was a result of a C6 radiculopathy from a herniated disc in the cervical spine.  The statement also indicated that the Veteran underwent an anterior cervical discectomy and fusion in July 2008 and as of March 2009, was pain free in his arms and neck since the surgery.  However, subsequent evidence, including VA medical records dated from October 2009 and VA examinations in August 2009 and April 2011, show that the Veteran's shoulder and upper extremity symptoms did, in fact, continue after the surgery, and that both VA examiners found that the Veteran's February 2007 EMG findings were not indicative of a cervical disc problem or radiculopathy.  Even further, while a March 2009 EMG revealed evidence of mild chronic left C7 radiculopathy without active denervation changes, the competent and credible medical opinions of record do not show that it is at least as likely as not that any cervical spine disability is related to the Veteran's active service.  

In this regard, the Board acknowledges the February 2005 mission requirement uniform wear statement from a physician assistant indicating that "Soldier may have been or may be experiencing some back pain and or neck pain due to wearing of body armor and Kevlar" and that "in some cases the soldier may continue to have some discomfort."  However, that statement is general in nature and not specific to the Veteran and is, therefore, neither probative of this specific Veteran experiencing neck pain in service or of a relationship between this Veteran's cervical symptoms and the wearing of body armor or Kevlar in service.  The Board notes that, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information is too general and inclusive.  Sacks v. West, 11 Vet. App. 314 (1998) (medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, absent evidence demonstrating a causal relationship between this specific Veteran's cervical spine disorder and the wearing of body armor or Kevlar in service, the February 2005 statement is insufficient to establish nexus.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's current cervical spine disability and any shoulder or low back injury during active service, and there is nothing in the service medical records to suggest that the Veteran's cervical spine condition is otherwise directly related to his military service.  The service medical records are negative for complaints or clinical findings related to the cervical spine.  In addition, arthritis of the neck (or any other neck disability) was not diagnosed within one year of separation, so presumptive service connection for a cervical spine disability is not warranted.  

The Board notes the contentions of the Veteran and his wife that the Veteran's current cervical spine disability is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his wife can testify to that which they are competent to observe, such as the Veteran's neck symptoms, but they are not competent to provide a medical diagnosis for any neck symptoms, or to relate any cervical spine disability medically to the Veteran's active service, including to any shoulder or low back injury in service, to riding on rough terrain in service, or to wearing body armor or Kevlar during service.  

The Veteran and his wife have also provided lay evidence of manifestation of symptoms related to the neck during service or shortly thereafter, and a continuity of symptoms related to the neck after discharge.  However, the service medical records are negative for complaints related to the cervical spine.  The Veteran's service medical records document complaints related to various other conditions but are negative for reports of neck pain or neck injury.  Similarly, during initial VA treatment from July 2005 to April 2006, the Veteran complained of various medical conditions, including pain in the shoulder joint, low back pain, radicular symptoms in the lower extremities, but made no mention of neck pain or a neck injury.  It seems likely that the Veteran would have reported neck pain or a neck injury both during service and during his initial VA treatment, as he reported a number of other medical complaints at those times.  Additionally, the first post-service evidence of a cervical spine disability is dated in December 2006, nearly two years after the Veteran's separation from service.  Although, prior to that date, there were complaints related to the shoulders and upper extremities, the Veteran reported those symptoms in conjunction with shoulder injuries in service and a rotator cuff tear.  Additionally, the August 2009 and April 2011 VA examiner determined that, based on the February 2007 EMG findings, those earlier symptoms were not consistent with a cervical spine condition.  In view of the post-service period without treatment or complaints, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also observes that lay testimony statements relating to a history of neck pain and a neck injury have been internally inconsistent and inconsistent with evidence of record.  For example, service medical records are negative for reports of a neck injury or neck pain, and VA treatment records dated from July 2005 to August 2007 show that the Veteran reported a history of injury to his shoulders and low back, but did not report any neck injury in service.  Similarly, during private physical therapy treatment in April 2007, the Veteran did not report any mechanism of injury for his reported neck symptoms but instead reported that he had "been this way since being in desert in service."  Then, during an August 2009 VA examination, the Veteran reported that he believed he injured his neck at the same time he injured his right shoulder playing football in service.  Thereafter, during VA treatment in January 2010, the Veteran reported multiple stressors to the back/spine, including driving vehicles on extremely rough roads and lifting significant amounts of supplies.  However, he did not report an in-service neck injury at that time.  In contrast, in April 2010, the Veteran reported that he injured his neck on active duty while training for deployment.  However, in May 2010, it was noted that the Veteran's chronic neck and back pain "seemed to start while he was in the service."  Then, during subsequent January 2011 VA treatment, the Veteran reported a history of left arm trouble but stated that he did not have any neck pain until after his cervical spine surgery.  He then reiterated an absence of neck pain during his April 2011 VA examination.  Additionally, the Veteran was noted to be a poor historian by a private physician in February 2010 and by the April 2011 VA examiner.  

Based on the foregoing, the Board finds that the lay statements of the Veteran regarding a continuity of symptomatology lack credibility.  In weighing the conflicting statements the Veteran has provided to health care providers concerning onset and duration of neck symptoms, the Board finds that the Veteran's statements during his initial VA treatment regarding his then-current medical problems are more persuasive and probative than the Veteran's subsequent assertions of continuing neck symptoms since service, as the Veteran was seeking initial medical treatment for various medical symptoms during that treatment, it seems likely that he would report his symptoms and the events preceding his symptoms carefully and accurately, so that the treating physicians would have a fully-informed history of the symptoms and provide appropriate treatment.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

Finally, the Board observes that the Veteran has provided lay testimony that his VA physician informed him that his cervical spine disability is related to his active service.  The Board recognizes that the Veteran is competent to report what his treating provider told him regarding the etiology of his cervical spine disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran lacks credibility and has been found to be a poor historian.  Furthermore, VA treatment notes, including those authored by the Veteran's treating physician who the Veteran claims provided a positive nexus, do not document such a finding.  However, even if the Board were to assume that such an opinion was provided to the Veteran, the Board finds that opinion to be less persuasive than the April 2011 VA opinion, which was based on a thorough review of the entire claims file, addressed pertinent clinical evidence of record, and was supported by a rationale. 

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's cervical spine disability is related to his active service or to his service-connected low back disability, including based on aggravation.  Therefore, the Board concludes that the cervical spine disability was not incurred in or aggravated by service and was not caused or aggravated by his service-connected low back disability.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2009 statement of the case and the September 2009 and August 2011 supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board is aware that the Veteran has referenced private medical records of Dr. Kidwai, which are not physically located in the claims file.  However, those private medical records were scanned into the VA electronic medical records system, as noted in the VA treatment notes, and were considered and discussed by the April 2011 VA examiner.  Therefore, the Board finds that remand is not necessary for those records to be printed and associated with the claims file.

Additionally, the Veteran has been afforded the opportunity to testify at a Board hearing.  VA has also obtained examinations with respect to the Veteran's claim.  Furthermore, as the Veteran was provided an adequate VA examination in April 2011, the Board is satisfied there was substantial compliance with the March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


